Title: From James Madison to John Blair Smith, 27 May 1785
From: Madison, James
To: Smith, John Blair


May 27. 1785.
I have before me your note requesting my information relative to a fact asserted on your part, and denied on that of Carter H. Harrison Esqr. Your own feelings will suggest to you my motives for wishing not to be made a Witness or Judge in any case where the characters of Gentlemen are concerned. Under the circumstances of the present in which I am only called on by one of the parties, & therefore might err through the want of suggestions to my memory from the other, I am persuaded you will readily excuse my declining the answer which you request.
J. M.
 